DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 – 2 and 12 – 13
Cancelled: Claims 3, 9 – 11 and 14
Added: Claims 
Therefore Claims 1 – 2, 4 – 8, 12 – 13 and 15 are now pending.

Response to Arguments
Applicant’s arguments with respect to Claims 1 – 2, 4 – 8, 12 – 13 and 15 have been considered but are not persuasive.
Applicant argues: Miyazaki fails to disclose identify a color of the writing instrument by identifying a sub-region which comes near the screen within a predetermined distance in the target region, calculating an average value of pixels of the sub-region, and identifying a color, among a plurality of preset colors, corresponding to the average value as the color of the writing instrument
Examiner respectfully disagrees with the applicant in that the new amendments are taught by Miyazaki’s invention. Miyazaki teaches identify a target region (any position on the display plane), in which a motion is present (Paragraph [0057 – 0059]), in the current image by comparing the current image with the at least one reference image (Paragraph [0063] - processing such as detection of a difference between images captured successively may be performed. Since the comparison is done to the images captured successively, then the reference image would have been compared to the current image), identify a color of the writing instrument (Paragraph [0058] - color identification program 305 is a program to identify the color of an input object with reference to the interactive whiteboard 100) by identifying a sub-region which comes near the screen within a predetermined distance in the target region (any position on the display plane; see also Paragraph [0065 & 0075] – teaches the color identification program 305 finds the average values of saturation and brightness of the extracted image of the input object), calculating an average value of pixels of the sub-region, and identifying a color, among a plurality of preset colors (Paragraph [0065 & 0075 – 0076]), corresponding to the average value as the color of the writing instrument (Paragraph 
Therefore since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, 12 – 13  & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki US Publication 2013/0154985 A1 in view of Ito US Publication 2011/0304607 A1 in further view of Zo et al., US Publication 2014/0035843 A1.

With regards to Claims 1 and 12, Miyazaki discloses: A digital whiteboard and a method for controlling a digital whiteboard (Title, Abstract and FIG 1) comprising: 
a display (FIG 1, 102 – display pane); 
a first sensor (FIG 1, 103 & 104 – coordinate detectors A & B and 105 – retroreflective member) configured to detect a touch position of a writing instrument (Paragraph [0038] – stylus, hand, pen, etc.) with regard to a screen of the display (Paragraph [0037 – 0039]); 
a second sensor (106 – CMOS camera) configured to obtain an image based on image capturing (Paragraph [0037]); and 
a processor (FIG 2, 200 – PC) configured to: 
identify a target region (any position on the display plane), in which a motion is present (Paragraph [0057 – 0059]), in the current image by comparing  the current image with the at least one reference image (Paragraph [0063] - processing such as detection of a difference between images captured successively may be performed. Since the comparison is done to the images captured successively, then the reference image would have been compared to the current image), identify a color of the writing instrument (Paragraph [0058] - color identification program 305 is a program to identify the color of an input object with reference to the interactive whiteboard 100) by identifying a sub-region which comes near the screen within a predetermined distance in the target region (any position on the display plane; see also Paragraph [0065 & 0075] – teaches the color identification program 305 finds the average values of saturation and brightness of the extracted image of the input object), calculating an average value of pixels of the sub-region, and identifying a color, among a plurality of 
display an image comprising the identified color (using the drawing program), at a position corresponding to a touch of the writing instrument (stylus, pen, hand, etc.) on the screen of the display (Paragraph [0058 – 0059]).  
Miyazaki fails to explicitly disclose: obtain at least one reference image which is captured by the second sensor at a point in time of identifying that no motion is produced with respect to the digital whiteboard, 
obtain a current image which is captured by the second sensor of identifying that a motion is produced with respect to the digital whiteboard,
from among the plurality of preset colors as the color of the writing instrument.  
Ito discloses: obtain at least one reference image which is captured by the second sensor at a point in time of identifying that no motion is produced with respect to the digital whiteboard (FIG 13, S52 – when no face is recognized is considered the reference image that is captured by the camera), 
obtain a current image which is captured by the second sensor of identifying that a motion is produced with respect to the digital whiteboard (FIG 13, S52 – when a face is recognized is considered the current image that is captured by the camera),
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of obtain at least one reference image which is captured by the second sensor at a point in time of identifying that no motion is produced with respect to the digital whiteboard, obtain a current image which is captured by the second sensor of identifying that a motion is 
The motivation for doing this would have yielded predictable results so that face recognition could be improved and power can be saved.
Zo discloses: wherein the processor (FIG 1, 180 - controller) identifies a color (Paragraph [0126]), which is most similar to a color of the target region (Paragraph [0127 – 0128]), from among a plurality of preset colors (FIG 4A, shows preset colors for stylus 300) as the color of the writing instrument (Paragraph [0126 – 0130]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a plurality of preset colors as the color of the writing instrument in Miyazaki’s invention as taught by Zo’s invention.
The motivation for doing this would have been in order to allow the user to be provided with the received color information at the time point of being able to view the information, and also prevent the electronic device from consuming energy due to unnecessarily displaying information when the user is unable to check the display unit (Zo’s invention Paragraph [0191]).

With regards to Claims 2 and 13, Miyazaki discloses: wherein the processor (FIG 2, 200 - PC) is configured to identify a color (305 – color identification program that is within the PC), which is most similar to a color of the target region (Paragraph [0058]), 
Miyazaki fails to explicitly disclose: from among the plurality of preset colors as the color of the writing instrument.  


With regards to Claims 4 and 15, Miyazaki discloses: wherein42PCT/KR2018/010055 RO/KR 30.08.2018the processor (FIG 1, 200 - PC) is configured to identify the color of the writing instrument (stylus) based on density (the average values of saturation and brightness of the extracted image) of color distribution in the target region (Paragraph [0075]).  

With regards to Claim 5, Miyazaki discloses: wherein the processor (FIG 1, 200 - PC) is configured to identify the color of the writing instrument (stylus) based on information in which a color component (noise) unrelated to the writing instrument is excluded from color distribution of the target region (Paragraph [0088 – 0089]).  

With regards to Claim 6, Miyazaki discloses: wherein the processor (FIG 1, 200 - PC) is configured to identify a color (Paragraph [0058]), 
Miyazaki fails to disclose: which is continuously shown in a predetermined direction within the target region, as the color of the writing instrument.  
Zo discloses: which is continuously shown in a predetermined direction within the target region (using a proximity sensor), as the color of the writing instrument (Paragraph [0027 – 0028]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki US Publication 2013/0154985 A1 in view of Ito US Publication 2011/0304607 A1 in view of Shirai et al., US Publication 2019/0033991 A1.

With regards to Claim 7, Miyazaki fails to disclose: wherein the processor is configured to maintain a previously detected color of the writing instrument based on detection of the writing instrument resumed within a predetermined period of time after stopping the detection of the writing instrument.  
Shirai discloses: wherein the processor (FIG 1, 20) is configured to maintain a previously detected color of the writing instrument (Stylus) based on detection of the writing instrument resumed within a predetermined period of time after stopping the detection of the writing instrument (Paragraph [0061] - in a case where the detected identification signal is absent at the time, the routine proceeds to step S43 and the data of the attributes (for example, the writing color) of the pen 30 having been retained in the memory while the identification signal is being detected is cleared. The processing subsequently ends. After the processing ends, the task restarts repeatedly, and the detection of an identification signal continues successively).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the processor maintains a previously detected color of the writing instrument based on detection of the writing instrument resumed within a predetermined period of time after stopping the detection of the writing instrument in Miyazaki’s invention as taught by Shirai’s invention.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki US Publication 2013/0154985 A1 in view of Ito US Publication 2011/0304607 A1 in view of Sharma US Publication 2004/0012574 A1.

With regards to Claim 8, Miyazaki fails to disclose: wherein the processor is configured to detect motions of a first writing instrument and a second writing instrument by assigning individual regions in the image to each writing instrument.  
Sharma discloses: wherein the processor (FIG 1, 102) is configured to detect motions of a first writing instrument (first stylus) and a second writing instrument (second stylus) by assigning individual regions (first and second region) in the image to each writing instrument (Claim 21).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the processor detects motions of a first writing instrument and a second writing instrument by assigning individual regions in the image to each writing instrument in Miyazaki’s invention as taught by Sharma’s invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625